DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-8 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 101 rejection of claims 1-8 have been considered and found persuasive due to Applicant rewriting the allowable subject matter of a dependent claim into its independent claims, and the rejection has been withdrawn. See detailed reason for allowance below. 
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1, 3-4 and 6-7 have been considered and found persuasive, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1, 3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sepulveda et al. (US 2016/0161946) teaches a voice-based method to control unmanned vehicles (UV) or robots that makes use of the UV or robot state and context information to constrain the output of automatic speech recognition (ASR) language models (LM) to improve the ASR accuracy and robustness in controlled and adverse environments. The 
Commons (US 9,015,093) teaches a method of processing information is provided. The method involves receiving a message; processing the message with a trained artificial neural network based processor, having at least one set of outputs which represent information in a non-arbitrary organization of actions based on an architecture of the artificial neural network based processor and the training; representing as a noise vector at least one data pattern in the message which is incompletely represented in the non-arbitrary organization of actions; analyzing the noise vector distinctly from the trained artificial neural network; searching at least one database; and generating an output in dependence on said analyzing and said searching.
The difference between the prior art and the claimed invention is that that Sepulveda and Commons do not explicitly teach  a set of states that define an environment specified in an object-oriented fashion with object classes and attributes; a set of actions an agent can execute to transition between states or to invoke a lower- level AMDP subtask; a transition probability distribution over all possible next states given a current state and executed action; a numerical reward earned for a particular transition; a discount factor or effective time horizon under consideration; and a state projection function that maps lower-level states to higher-level (AMDP) states.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Sepulveda and Commons to include a set of states that define an environment specified in an object-oriented fashion with object classes and attributes; a set of actions an agent can execute to transition between states or to invoke a lower- level AMDP subtask; a transition probability distribution over all possible next states given a current state and executed action; a numerical reward earned for a particular transition; a discount factor or effective time horizon under consideration; and a state projection function that maps lower-level states to higher-level (AMDP) states. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656